I concur in the result reached by ANDREWS, J.; I do this upon the principle, stare decisis. I conceive that the case of Bankof Rome v. Village of Rome (18 N.Y., 38), and the line of cases following it, have established the law for this State, that the legislature, before the late amendments to the Constitution, had power to authorize a municipality to issue its bonds in aid of a railroad corporation, and that thus a rule of property has been set up, which we may not disturb. The case of The People
v. Batchellor (53 N.Y., 128), in the judgment rendered, did not conflict with those cases, as it declared only, that the legislature had not power to compel a municipality to do such an act, a distinct question which had not before been passed upon by this court. The opinion of Judge ANDREWS shows that the present case is not affected by The People v. Batchellor. It also shows that the irregularities of official action in the issuing of the bonds in this case have been remedied by legislative action, which, within the rule laid down by prior decisions in this court, was competent.